Citation Nr: 0106037	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-25 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for residuals of gunshot wounds (GSW) involving 
Muscle Group XVII.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He is a recipient of the Purple Heart medal for wounds 
received in action in July 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A Travel Board Hearing was held on January 8, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and all reasonable efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim for an increased rating have been 
made.

2.  It is shown, resolving reasonable doubt in favor of the 
veteran, that the service-connected residuals of GSW 
involving Muscle Group XVII are currently productive of 
moderately severe impairment.


CONCLUSION OF LAW

The schedular criteria for entitlement to a 40 percent 
disability evaluation for residuals of GSW involving Muscle 
Group XVII are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.73, Part 4, Diagnostic Code 5317 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

In evaluating muscle disabilities, VA regulation further 
provides for the evaluation of through-and-through injuries, 
with muscle damage, as no less than a moderate injury for 
each group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are:  loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(b) and (c).

As noted earlier, the service-connected disability involving 
Muscle Group XVII is in this case currently rated as 20 
percent disabling under Diagnostic Code 5317 of the Schedule, 
which addresses extension of the hip (abduction of the thigh, 
elevation of opposite side of pelvis, tension of fascia lata 
and iliotibial -Maissiat's- band, acting with Muscle Group 
XIV in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia); and the pelvic girdle 
group 2 (gluteus maximus, gluteus medius, and gluteus 
minimus).  The 20 percent rating is in effect on account of 
moderate disability.  38 C.F.R. § 4.73, Part 4, Diagnostic 
Code 5317.

Diagnostic Code 5317 also provides for ratings of 40 and 50 
percent when the disability is moderately severe, or severe, 
respectively, and for the potential of special monthly 
compensation if the condition is shown to be bilateral.  
38 C.F.R. § 4.73, Part 4, Diagnostic Code 5317.

On appeal, the veteran contends in the present case that his 
service-connected disability of the left lower extremity has 
worsened considerably throughout the years and that, 
accordingly, the appropriate rating for this condition is 40 
percent, based on moderately severe impairment.

VA regulation provides guidelines to help ascertain the 
degree of severity of a service-connected muscle injury 
disability.  In this regard, it is noted that, under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries are to be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  
The criteria for classifying a muscle injury as moderate are 
as follows:

(2)  Moderate disability of muscles:

(i) Type of injury:  Through and through 
or deep penetrating wound of short 
track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, 
or prolonged infection.
(ii) History and complaint:  Service 
department record or other evidence 
of in-service treatment for the 
wound.  Record of consistent 
complaint of one or more of the 
cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of 
fatigue after average use, affecting 
the particular functions controlled 
by the injured muscles.
(iii) Objective findings:  Entrance and 
(if present) exit scars, small or 
linear, indicating short track of 
missile through muscle tissue.  Some 
loss of deep fascia or muscle 
substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared 
to the sound side. 

38 C.F.R. § 4.56(d)(2).

The criteria for classifying a muscle injury as moderately 
severe are as follows:

(3)  Moderately severe disability of 
muscles:

(i) Type of injury:  Through and through 
or deep penetrating wound by small 
high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of 
soft parts, and intermuscular 
scarring.
(ii) History and complaint:  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound. Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section and, if present, evidence of 
inability to keep up with work 
requirements.
(iii) Objective findings:  Entrance and 
(if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on 
palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with 
sound side.  Tests of strength and 
endurance compared with sound side 
demonstrate positive evidence of 
impairment.

38 C.F.R. § 4.56(d)(3).

The criteria for classifying a muscle injury as severe are as 
follows:

(4) Severe disability of muscles:

(i) Type of injury:  Through and through 
or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or 
with shattering bone fracture or 
open comminuted fracture with 
extensive debridement, prolonged 
infection, or sloughing of soft 
parts, intermuscular binding and 
scarring.
(ii) History and complaint:  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound. Record of consistent 
complaint of cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section, worse than those shown for 
moderately severe muscle injuries, 
and, if present, evidence of 
inability to keep up with work 
requirements.
(iii) Objective findings:  Ragged, 
depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track. Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area. Muscles swell and harden 
abnormally in contraction. Tests of 
strength, endurance, or coordinated 
movements compared with the 
corresponding muscles of the 
uninjured side indicate severe 
impairment of function.  If present, 
the following are also signs of 
severe muscle disability:
(A) X-ray evidence of minute 
multiple scattered foreign 
bodies indicating 
intermuscular trauma and 
explosive effect of the 
missile.
(B) Adhesion of scar to one of 
the long bones, scapula, 
pelvic bones, sacrum or 
vertebrae, with epithelial 
sealing over the bone rather 
than true skin covering in 
an area where bone is 
normally protected by 
muscle.
(C) Diminished muscle 
excitability to pulsed 
electrical current in 
electrodiagnostic tests.
(D) Visible or measurable 
atrophy.
(E) Adaptive contraction of an 
opposing group of muscles. 
(F) Atrophy of muscle groups not 
in the track of the missile, 
particularly of the 
trapezius and serratus in 
wounds of the shoulder 
girdle.
(G) Induration or atrophy of an 
entire muscle following 
simple piercing by a 
projectile. 

38 C.F.R. § 4.56(d)(4).

In addition to the above, it is noted that the United States 
Court of Appeals for Veterans Claims ("the Court") has 
emphasized the importance of the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 in cases in which higher ratings for 
service-connected disabilities of the musculoskeletal system 
are sought by a claimant, by holding that a diagnostic code 
that addresses limitation of motion does not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14, which prohibits 
the evaluation of the same disability under various 
diagnoses, does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In DeLuca, the Court also emphasized, 
in determining the rating warranted for a service-connected 
musculoskeletal disability, the need to consider whether the 
joint exhibits additional symptomatology such as weakened 
movement, excess fatigability, or incoordination, measured in 
degrees of range-of-motion loss, as required by 38 C.F.R. 
§ 4.45.  DeLuca, at 207.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction, and that all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim for an increased rating have been made.  In this 
regard, it is noted that the veteran has been afforded a VA 
medical examination, as well as the opportunity to present 
oral testimony before the Board, and that he has not made VA 
aware of any additional evidence that may be pertinent to his 
claim and is not yet of record.

According to the record, the veteran suffered GSW to the 
posterior aspect of his left thigh during service in July 
1943.  (This injury, suffered in combat, entitled the veteran 
to the above mentioned Purple Heart medal.)  The veteran was 
hospitalized at that time to remove the fragments, which were 
noted to have entered high over the left posterior aspect of 
his left thigh, just below the buttock.  The fragments (from 
machine gun fire) did not involve the bone, but did penetrate 
Muscle Group XVII, resulting in symptoms that, at the time of 
the injury, included pain and occasional cramps.

A March 1999 VA "muscles" examination report reveals 
complaints of throbbing pain and cramping while walking.  
Regarding flare-ups, the examiner noted that the veteran's 
condition was precipitated (i.e., aggravated) by cold 
weather, and alleviated by heat.  In the examiner's opinion, 
"[h]e has 10% additional functional impairment."  The scar 
measured four centimeters, and it was located in the biceps 
femoris.  There was pain in the back and left thigh, but 
activity was not limited by fatigue or inability to move the 
joint through a portion of its range.  The scar was "flush 
with the skin," and there were no adhesions, tendon damage, 
bone, joint or nerve damage, nor muscle herniation.  Muscle 
strength was "good."  Regarding muscle function, it was 
noted that the muscle group could move the joint through a 
normal range with sufficient comfort, endurance and strength, 
and independently.  The diagnosis was GWS of the left biceps 
femoris, with slight loss of function.

According to a September 1999 private orthopedic report, the 
veteran complained of pain while walking, with activities, 
and at night.  On examination, he had an old GSW in the left 
proximal thigh, which caused radiation down the lesser 
sciatica distribution.  The strength and tone were normal, 
but there was decreased sensation in the left leg's skin area 
that corresponded to the GSW site.  No medial or lateral 
instability was noted, and no metal fragments were seen on X-
Rays.  The orthopedist noted that he would pursue 
conservative treatment, and that he believed that the 
veteran's leg pain was "consistent with the ... stated history 
of injury.  This does appear to fall under [38] C.F.R. [§] 
4.59, painful motion due to healing injury."  He also noted 
that "I believe this is something he will just have to live 
with." 

At the January 2001 Travel Board Hearing, the veteran 
introduced credible testimony to the effect that his left leg 
was painful and stiff, and that it fatigued and got numb 
easily.  The condition also impaired him in that, for 
example, it made it difficult for him to get in and out of 
automobiles, and to perform his last occupation of driving a 
truck.

As discussed above, the veteran's left lower extremity has 
been noted to have normal ranges of motion and strength, and 
there are no indications of loss of deep fascia or muscle 
substance.  However, the record also reveals that the history 
of the service-connected GSW in this case includes a period 
of hospitalization for the removal of the fragments.  More 
importantly, the veteran has introduced credible testimony to 
the effect that his left leg is currently painful and weak, 
secondary to his service-connected GSW, and that, because of 
said impairment, he was unable to keep up with work 
requirements.  Further, a VA examiner has said that the 
veteran has a "10% additional functional impairment," 
essentially on the basis of the above mentioned cardinal 
signs and symptoms of muscle disability, and a private 
orthopedist has opined that the veteran does have painful 
motion secondary to his service-connected injury.  Therefore, 
the Board finds, resolving any reasonable doubt in favor of 
the veteran, that it is shown that the service-connected 
residuals of GSW involving Muscle Group XVII are productive 
of moderately severe impairment.

(A discussion as to whether a rating exceeding 40 percent is 
warranted in this case is not necessary not only because it 
is clear that the schedular criteria for such a higher rating 
are not met at this point in time, but because the veteran 
has made it clear that his appeal is limited to a request for 
a 40 percent rating.)

In view of the above, the Board concludes that the schedular 
criteria for entitlement to a 40 percent disability 
evaluation for residuals of GSW involving Muscle Group XVII 
are met.

Finally, the Board notes that it appears that the RO has yet 
to consider the question of a possible referral of the above 
matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  The 
cited regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration of 
the matter on appeal is not warranted in the present case due 
to the lack of a reasonable basis for further action on this 
matter.


ORDER

A 40 percent disability evaluation for the service-connected 
residuals of GSW involving Muscle Group XVII is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

